Case 1:19-sw-00041-GMH Document 4 Filed 05/30/19 Page 1 of 3

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means 4 Original O Duplicate Original

UNITED STATES DISTRICT COURT

for the

District of Columbia

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
ONE U.S. POSTAL PARCEL LOCATED AT THE
WASHINGTON GENERAL MAIL FACILITY,
WASHINGTON, DC UNDER RULE 41

Case No. 19-sw-41

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the District of Columbia

 

(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

CONTRABAND CONTROLLED SUBSTANCES

YOU ARE COMMANDED to execute this warrant on or before February 21, 2019 (not to exceed 14 days)
if in the daytime 6:00 a.m. to 10:00 p.m. = CVat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to G. Michael Harvey, U.S. Magistrate Judge
(United States Magistrate Judge)

 

C) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) © until, the facts justifying, the later specific date of

Digitally signed by G. Michael
a ‘ih Harvey
meer Date: 2019.02.07 15:26:23 -05'00'

 

Date and time issued: February 7, 2019

 

 

Judge ’s signature

City and state: Washington, DC G. Michael Harvey, U.S. Magistrate Judge

 

 

Printed name and title
Case 1:19-sw-00041-GMH Document 4 Filed 05/30/19 Page 2 of 3

 

Subject
Parcel

Express (E) or Priority (P)
and Tracking ID number

Property Seized

 

 

1.

(E) EE 438 775 620 US

 

 

Approximately 185 grams of a white, crystalline,
rocklike substance, which field tested presumptive
positive for methamphetamine, inside three heat
sealed bags, which were shipped inside a Priority
Mail Express parcel with other parcel wrapping
material.

 

 
Case 1:19-sw-00041-GMH Document4 Filed 05/30/19 Page 3 of 3

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and 4 ipyentory left with:
19-sw-41 2-§- 19 FReaAM {). S,

 

 

 

Inventory made in the presence of: 9 7 | f [4 ,
_ ft Sp if l ONY 4O

 

Inventory of the property taken and i of any person(s) seized:

S& MH heal NO

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: EP S28 - fe lp J ANLA / Lhd L~ \
Executing officer's signature
0. 2 L/sseny Pastel Ley co =

Prihted name and title

 

 

 
